DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10-16, and 20 in the reply filed on February 14, 2022 is acknowledged.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miller (US 2004/0114379).
Regarding claim 1, Miller discloses an LED controller system (Fig. 2) comprising an LED controller including an image frame buffer able to receive image data (22; Paragraph [0023]), a sensor processing module to receive and process sensor data (28; Paragraph [0027]), a decision module to determine actions taken in response to processed sensor data (Paragraph [0027]), and an image creation module to create images to be sent to the image frame buffer of the LED controller (22; Paragraph [0023]).
	Regarding claim 2, Miller further discloses wherein a standby image buffer connected to the image frame buffer to hold a default image (Paragraph [0024]).
	Regarding claim 3, Miller further discloses wherein an image decoding module connected to the image frame buffer, with the image decoding module receiving image related data via a high speed bus and converting the data into an image (28 & 12 & 22; Paragraph [0029]).
	Regarding claim 4, Miller further discloses wherein the sensor processing, decision, and image creation module is included in a vehicle control and sensor system (10; Paragraph [0019]).
	Regarding claim 5, Miller further discloses wherein the image creation module is connected to an image coding module, with the image creation module being connected to an image decoding module able to receive image related data via a high speed bus (Paragraph [0029]).
	Regarding claim 10, Miller further discloses wherein the LED controller is used for vehicle headlamps, and the sensor data including data selected from ambient light level, time of day, vehicle location, location of other vehicles, road conditions, and weather conditions (Paragraph [0027, 0024]).
	Regarding claim 11, Miller discloses a method of interacting with an LED controller system (Fig. 2), comprising the steps of receiving image data using an LED controller including an image frame buffer (28; Paragraph [0027]); receiving and processing process sensor data (22; Paragraph [0023]); responding to the processed sensor data and determining actions using a decision module (Paragraph [0027]); and creating images with an image creation module, the images being sent to the image frame buffer of the LED controller (22; Paragraph [0023]).

	Regarding claim 13, Miller further discloses wherein decoding image related data received via a high speed bus and converting the image related data into an image (28 & 12 & 22; Paragraph [0029]).
	Regarding claim 14, Miller further discloses wherein providing in a vehicle control and sensor system to enable sensor data receipt and processing, determining decisions, and creating images (10; Paragraph [0019]).
	Regarding claim 15, Miller further discloses wherein connecting the image creation module an image coding module, with the image creation module being able to receive image related data via a high speed bus (Paragraph [0029]).
	Regarding claim 20, Miller further discloses wherein the LED controller is used for vehicle headlamps, and the sensor data including data selected from ambient light level, time of day, vehicle location, location of other vehicles, road conditions, and weather conditions (Paragraph [0027, 0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2004/0114379) in view of Refior (US 2015/01511671).
	Regarding claim 6, Miller teaches the invention of claim 1, including an image frame buffer, but is silent as to its refresh rate.
	In the same field of endeavor, Refior teaches wherein a strobe light has a refresh rate between 25-60 Hz for the purposes of providing a clearer light image (Paragraph [0056]).


	Regarding claim 16, Miller teaches the invention of claim 11, including an image frame buffer, but is silent as to its refresh rate.
	In the same field of endeavor, Refior teaches wherein a strobe light has a refresh rate between 25-60 Hz for the purposes of providing a clearer light image (Paragraph [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miller to have a refresh rate of 60Hz in order to provide a clearer light image as disclosed by Refior.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/

Art Unit 2879